As filed with the Securities and Exchange Commission on November 24, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09038 The Olstein Funds (Exact name of registrant as specified in charter) 4 Manhattanville Road Purchase, NY 10577 (Address of principal executive offices) (Zip code) Robert A. Olstein 4 Manhattanville Road Purchase, NY 10577 (Name and address of agent for service) 1-800-799-2113 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. Olstein All Cap Value Fund Schedule of Investments as of September 30, 2015 (Unaudited) COMMON STOCKS - 97.5% Shares Value Aerospace & Defense - 2.3% Esterline Technologies Corporation (a) $ United Technologies Corporation Air Delivery & Freight Services - 0.7% United Parcel Service, Inc. - Class B Airlines - 3.1% Delta Air Lines, Inc. JetBlue Airways Corporation (a) Spirit Airlines, Inc. (a) Auto Components - 1.6% Delphi Automotive PLC (b) Johnson Controls, Inc. Auto Manufacturers - 2.4% General Motors Company Oshkosh Corporation Beverages - 0.8% PepsiCo, Inc. Capital Markets - 2.9% Janus Capital Group Inc. Legg Mason, Inc. Chemicals - 1.3% E. I. du Pont de Nemours and Company Sensient Technologies Corporation Commercial Banks - 6.1% The Bank of New York Mellon Corporation BB&T Corporation Citizens Financial Group Inc. Fifth Third Bancorp U.S. Bancorp Commercial Services & Supplies - 1.6% ABM Industries Incorporated Brady Corporation - Class A Communications Equipment - 1.5% Cisco Systems, Inc. Computers & Peripherals - 2.7% Apple Inc. Teradata Corporation (a) Consumer Finance - 3.4% American Express Company Equifax Inc. MasterCard, Inc. - Class A PayPal Holdings, Inc. (a) Visa Inc. - Class A Containers & Packaging - 3.4% Owens-Illinois, Inc. (a) Packaging Corporation of America Sealed Air Corporation WestRock Company Diversified Financial Services - 3.0% Franklin Resources, Inc. Invesco Ltd. (b) E-Commerce - 0.7% eBay Inc. (a) Electronic Equipment & Instruments - 3.2% Itron, Inc. (a) Keysight Technologies, Inc. (a) TE Connectivity Ltd. (b) Energy Equipment & Services - 0.9% National Oilwell Varco, Inc. Food & Drug Retailers - 0.7% CVS Health Corporation Health Care Equipment & Supplies - 5.9% Becton, Dickinson and Company Intuitive Surgical, Inc. (a) Medtronic, PLC (b) Stryker Corporation Zimmer Holdings, Inc. Health Care Products - 1.0% Johnson & Johnson Health Care Providers & Services - 2.5% Patterson Companies Inc. UnitedHealth Group Incorporated Universal Health Services, Inc. - Class B Household Durables - 1.4% Harman International Industries, Incorporated Industrial Conglomerates - 1.5% General Electric Company Industrial Equipment Wholesale - 1.7% MSC Industrial Direct Co., Inc. - Class A WESCO International, Inc. (a) Insurance - 3.5% Aon PLC (b) Marsh & McLennan Companies, Inc. The Travelers Companies, Inc. Machinery - 6.6% Dover Corporation Ingersoll-Rand PLC (b) Joy Global Inc. Parker-Hannifin Corporation Pentair PLC (b) Regal Beloit Corporation Xylem Inc. Media - 4.7% Comcast Corporation - Class A Discovery Communications, Inc. - Class C (a) Twenty-First Century Fox, Inc. - Class B Viacom Inc. - Class B Multiline Retail - 2.8% Dillard's, Inc. - Class A Kohls Corporation Office Electronics - 1.1% Zebra Technologies Corporation - Class A (a) Oil & Gas - 0.6% Exxon Mobil Corporation Pharmaceuticals - 1.1% Abbott Laboratories Restaurants - 0.8% The Wendy's Company Semiconductor & Semiconductor Equipment - 3.0% Intel Corporation Vishay Intertechnology, Inc. Software - 3.7% Microsoft Corporation Oracle Corporation VASCO Data Security International, Inc. (a) Specialty Retail - 5.5% Bed Bath & Beyond Inc. (a) Big Lots, Inc. DSW Inc. - Class A Lowe's Companies, Inc. Vitamin Shoppe, Inc. (a) Telecommunications - 3.6% AT&T Inc. Corning Incorporated Verizon Communications, Inc. Textiles, Apparel & Luxury Goods - 2.8% Coach, Inc. Fossil Group, Inc. (a) Ralph Lauren Corporation - Class A Transportation Equipment - 1.4% The Greenbrier Companies, Inc. TOTAL COMMON STOCKS (Cost $675,268,602) SHORT-TERM INVESTMENTS - 2.8% Money Market Mutual Funds (c) - 2.8% Fidelity Institutional Money Market Portfolio - Class I, 0.13% Invesco Short-Term Investments Trust Liquid Assets Portfolio - Institutional Shares, 0.16% TOTAL SHORT-TERM INVESTMENTS (Cost $18,474,267) TOTAL INVESTMENTS - 100.3% (Cost $693,742,869) LIABILITIES IN EXCESS OF OTHER ASSETS - (0.3)% ) TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Olstein Strategic Opportunities Fund Schedule of Investments as of September 30, 2015 (Unaudited) COMMON STOCKS - 97.1% Shares Value Aerospace & Defense - 2.7% Esterline Technologies Corporation (a) $ Airlines - 3.8% Spirit Airlines, Inc. (a) Auto Components - 5.7% Fox Factory Holding Corp. (a) Miller Industries, Inc. Standard Motor Products, Inc. Auto Manufacturers - 2.4% Oshkosh Corporation Capital Markets - 5.9% Janus Capital Group Inc. Legg Mason, Inc. Chemicals - 1.6% Sensient Technologies Corporation Commercial Banks - 3.1% First Niagara Financial Group, Inc. TowneBank Commercial Services & Supplies - 4.1% ABM Industries Incorporated Brady Corporation - Class A Communications Equipment - 1.2% Harmonic Inc. (a) Computers & Peripherals - 2.7% Teradata Corporation (a) Containers & Packaging - 2.3% Owens-Illinois, Inc. (a) Electronic Equipment & Instruments - 9.5% Daktronics, Inc. GSI Group Inc. (a) (b) Itron, Inc. (a) Keysight Technologies, Inc. (a) Environmental Control - 2.2% CECO Environmental Corp. Health Care Equipment & Supplies - 1.6% Cynosure Inc. - Class A (a) Health Care Providers & Services - 2.1% Patterson Companies Inc. Household Durables - 5.3% Harman International Industries, Incorporated Lifetime Brands, Inc. Industrial Equipment Wholesale - 2.8% WESCO International, Inc. (a) Internet & Catalog Retail - 1.6% Lands' End, Inc. (a) Machinery - 8.8% Blount International, Inc. (a) Federal Signal Corporation Joy Global Inc. Kadant Inc. Regal Beloit Corporation Multiline Retail - 3.0% Dillard's, Inc. - Class A Office Electronics - 1.4% Zebra Technologies Corporation - Class A (a) Restaurants - 5.1% Potbelly Corporation (a) The Wendy's Company Semiconductor & Semiconductor Equipment - 3.7% Entegris, Inc. (a) Vishay Intertechnology, Inc. Software - 0.8% VASCO Data Security International, Inc. (a) Specialty Retail - 7.6% Big Lots, Inc. DSW Inc. - Class A Vitamin Shoppe, Inc. (a) Textiles, Apparel & Luxury Goods - 1.1% Fossil Group, Inc. (a) Transportation Equipment - 5.0% The Greenbrier Companies, Inc. Wabash National Corporation (a) TOTAL COMMON STOCKS (Cost $214,854,153) SHORT-TERM INVESTMENTS - 2.4% Money Market Mutual Funds (c) - 2.4% Fidelity Institutional Money Market Portfolio - Class I, 0.13% Invesco Short-Term Investments Trust Liquid Assets Portfolio - Institutional Shares, 0.16% TOTAL SHORT-TERM INVESTMENTS (Cost $4,400,739) TOTAL INVESTMENTS - 99.5% (Cost $219,254,892) OTHER ASSETS IN EXCESS OF LIABILITIES - 0.5% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Fair Value Measurement Summary at September 30, 2015 (Unaudited) The Trust has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs") used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on the market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Trust's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds' investments as of September 30, 2015: Level 1 Level 2 Level 3 Total All Cap Value Fund Equity Industrials $ $
